DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
The specification fails to provide proper antecedent basis for the following terms:
absorbent web
absorbent nonwoven
liquid conducting wires
incontinence pad

Drawings
The drawings are objected to because the reference numerals have not been clearly set forth. There are multiple characters in figures 1 and 2 that are not legible.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
reference character “1” has been used to designate both a slip and trousers
reference character “1” has been used to designate both a slip and trousers

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:

reference characters "5" and "21" have both been used to designate a front part
  reference characters "1" and "20" have both been used to designate trousers
reference characters "2" and "22" have both been used to designate a crotch area
reference characters "11", “12”, “27”, “28”, “29” and "30" have all been used to designate fasteners

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore:
the slip
the sleeve
the absorbent web
the incontinence pad
the absorbent nonwoven
the liquid conductors
the liquid conducing wires
the liquid conducting veins

must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 13-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 
Initially, claim 13 discloses that the absorbent fleece is incorporated into the slip (lines 7-8). There is no teaching or suggestion of incorporating the fleece into the slip found in the originally filed specification.
Claim 15 also discloses that the flexible connected part if bonded to the fleece and the tampon.
There is no teaching or suggestion of this found in the originally filed specification.
Claim 18 discloses that absorbent fleece is firmly connected to a slip.
There is no teaching or suggestion of this found in the originally filed specification.
Claim 20 refers to an absorbent web comprising liquid conductors.
There is no teaching or suggestion of this found in the originally filed specification.
Claim 21 refers to the slip including liquid conducting wires which begin at a tampon and extend into the fleece.
There is no teaching or suggestion of this found in the originally filed specification.
Claim 21 refers to liquid conducting veins.
There is no teaching or suggestion of this found in the originally filed specification.
Claims 13-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With reference to claim 13, line 6 refers to front and rear parts being detachably connected “like a diaper”. 
The scope of the connection being “like a diaper” is unclear. Diapers haver various means of connecting so it is unclear how this term relates to the connection of the women’s slip.
Correction and/or clarification are required.
Claim 17 recites the limitation " the absorbent web" in line 1 and “the surface of the slip” in line 2.  There is insufficient antecedent basis for these limitations in the claim.
Claim 19 recites the limitation "the absorbent nonwoven" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.




Additionally claim 19 refers to an absorbent nonwoven having a substantially triangular basic shape. The originally filed specification refers to an absorbent fleece which may be restricted to a substantially acute-angled triangular area in the crotch area [0030]. 
It is unclear if the absorbent web, the absorbent fleece and/or the absorbent nonwoven are intended to be used interchangeably or if these terms are in fact different elements of the claimed invention.
Correction and/or clarification are required.
20 recites the limitation "the absorbent web" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "the liquid conducting wires" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "the liquid conducting veins" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Further, the language “branch like veins of a leaf” renders the claim indefinite because the scope of the claim cannot be determined. The veins of a leaf may include a plethora of patterns and thus, it is unclear what applicant intends to claim as an invention.
	Additionally, with respect to claim 21, the use of the pronoun “their” in line 2 renders the claim indefinite because it is unclear what “their end” is being used in reference to. 
Correction and/or clarification are required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13-15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Jean (US 2008/0039814) in view of Brown (US 6,059,763).
With reference to claims 13 and 18, Jean discloses a women's slip (10) comprising: a front part (14) and a rear part (16), which are connected to one another in the crotch region (18).
Jean provides the article with a plane (82) as set forth in the crotch region (figure 2) and discloses that the front part and the rear part are detachably connected to one another in the waist region (2) on two opposite sides (figure 1) like a diaper, with the absorbent fleece/incontinence pad (cl. 18) being firmly connected to the slip and being incorporated into the slip as set forth in [0018]. 

Brown teaches an analogous absorbent article that also includes the combination of a menstrual pad for absorbing body fluids (col. 3, lines 9-11). The menstrual pad includes a middle layer (30) of absorbent material as set forth in col. 6, lines 14-15.
While Brown does not specifically recite a fleece, the disclosure of an absorbent material is considered as a genus with fleece being one of many absorbent materials that would fall under the broader teaching.
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the plane of Jean with absorbent material as taught by Brown in order to increase the amount of absorption protection while reducing the effects of spillage and/or the occurrence of accidents as taught by Brown in col. 2, lines 33-40.
With reference to claim 14, see the rejection of claim 1.  Both Jean (see element 80) and Brown (see element 14) disclose the absorbent material connected to a tampon as set forth in figures 2 and 1, respectively. 
With respect to claim 15, Jean teaches the invention substantially as claimed as set forth in the rejection of claim 13.
The difference between Jean and claim 15 is the provision that the slip comprises a flexible connecting part which is bonded to the fleece and the tampon.

 It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the plane of Jean with a flexible connecting part as taught by Brown in order to allow for the removal of the tampon at the discretion of the user as taught by Brown in col. 5, lines 41-44.
The difference between Jean and claim 17 is the explicit recitation that the  absorbent web covers at most 50% of the surface of the slip. 
Jean discloses a disposable lined panty [0014] which includes a lined crotch (figure 2) for the purpose of preventing leakage [0005].
While Jean does not specifically disclose the percentage of the surface which is covered by the absorbent material, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the percentage of coverage as desired in order to further reduce the occurrence of undesirable accidental leakage consistent with the teachings of Jean.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Jean (US 2008/0039814) in view of Brown (US 6,059,763) and further in view of Hasse et al. (US 2003/0097106).
With respect to claim 16, Jean modified teaches the invention substantially as claimed as set forth in the rejection of claim 13.

Hasse et al. (hereinafter “Hasse”) teaches an analogous absorbent article wherein the tampon is disclosed with an overwrap sleeve as set forth in the abstract.
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the article of Jean modified with the overwrap sleeve as taught by Hasse in order to provide the tampon with enhanced leakage protection and a clean post-use appearance as taught by Hasse in [0002].
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Jean (US 2008/0039814) in view of Brown (US 6,059,763) and further in view of Spalding (US 7,744,575).
With respect to claim 19, Jean modified teaches the invention substantially as claimed as set forth in the rejection of claim 13.
The difference between Jean modified and claim 19 is the provision that the  absorbent nonwoven has a substantially triangular basic shape. 
Spalding teaches an analogous absorbent article wherein the absorbent nonwoven (14a) has a substantially triangular basic shape as shown in figure 3. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the article of Jean modified with an absorbent having a substantially triangular shape as taught by Spalding because the mere change in shape of the .
Claims 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Jean (US 2008/0039814) in view of Brown (US 6,059,763) and further in view of Pugh et al. (US 2016/0250081).
With respect to claims 20-22, Jean modified teaches the invention substantially as claimed as set forth in the rejection of claim 13.
The difference between Jean modified and claims 20-22 is the provision that the  absorbent article tampon and/or pad include liquid conducting wires extending therethrough in the form of veins. 
Pugh et al. (hereinafter “Pugh”) teaches an analogous absorbent article wherein the feminine hygiene product, being an absorbent pad and/or tampon [0052], including a conductive sensor assembly [0061] running through the center of the core of the personal hygiene product [0074].
The sensor is also disclosed as a metalized fiber of ribbons as set forth in [0059] and can include connecting two hygiene products (cl. 21) as set forth in [0026].
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the article of Jean modified the sensors as taught by Pugh in order 
With respect to the pattern of veins, it would have also been obvious to one of ordinary skill in the art to modify the pattern of veins in order to achieve the desired level and/or position of the veins to maximize the indication of saturation. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Elfstrom et al. (US 2013/0303867) is cited for the disclosure of providing an absorbent article with conductive paths.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELE M KIDWELL whose telephone number is (571)272-4935. The examiner can normally be reached Monday-Friday, 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELE M KIDWELL/           Primary Examiner, Art Unit 3781